DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s specification claims priority to application 16/272,749 which it claims to continue in part from.  However the Application Data Sheet appears to omit the relationship between this application and 16/272,749, thus the Bibliographic Data Sheet also omits this relationship and shows priority directly to case 15/939106, which was not co-pending with this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the projector" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The antecedent for the projector appears in claim 3 whereas claim 4 depends upon claim 2 which only claims a camera.  For the purpose of examination claim 4 will be interpreted as depending from claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blaser, Jr. et al. (US 2016/0241823 A1).
Regarding claim 1 Blaser teaches a fixture (200, figure 1) comprising:
An input device (paragraph 0025);
An output device (115, 120, 205, figure 1); and
A fixture computing system (CMPA 100, 105, figure 1) comprising a database and programming receiving information from the input device and accessing the database (paragraph 0041, the CPU is operating via software which must be stored somewhere in order to operate at all, see also paragraph 0044 wherein the CPU is also capable of voice recognition and personal device recognition in order to initiate programming), wherein the programming comprises instructions that, when activated by the processor performs the following steps:
Activate the output device to output a first signal (paragraph 0041; the projector already is projecting a first signal for example a calendar);

Access the database to determine a second signal (paragraph 0041, CPU updates the calendar to form a second signal), wherein the second signal is based on the information from the input device; and
Activate the output device to output the second signal (‘The CMPA then provides power and digital content to the projector which, in turn, projects an updated calendar on a wall or surface’; paragraph 0041).
Regarding claim 3, Blaser teaches the output device is a projector (115, 205, figure 1).
Regarding claim 4, Blaser teaches the projector projects human readable indicia (paragraph 0041, calendar).
Regarding claim 5, Blaser teaches the database comprises user-specific information (paragraph 0041, the calendar is updated via a smart phone to provide user specific information on the smart phone so the calendar data would contain user specific information, see also for example paragraphs 0021-0023 and 0044).
Regarding claim 6, Blaser teaches the user specific information is a threshold condition (paragraph 0044, voice recognition and name recognition can be considered threshold conditions).
Regarding claim 7, Blaser teaches the second signal is further based on the threshold condition (paragraph 0044).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 9, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blaser, Jr. et al. (US 2016/0241823 A1) in view of Von Dehsen et al. (US 2016/0364114 A1).
Regarding claim 2, Blaser does not specify that the input device is a camera.
Von Dehsen teaches the input device is a camera (paragraph 0036).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the light fixture of Blaser to use cameras such as taught in Von Dehsen in order to improve user recognition in the display system.
Regarding claim 8, Blaser does not specify that the input device is a thermometer.
Von Dehsen teaches that the input device is a thermometer (paragraph 0161).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the fixture system of Blaser to use the smart thermostat of Von Dehsen in order to more conveniently control environmental settings in the home.
Regarding claim 9, Blaser does not specify that the output device is a heater.
Von Dehsen teaches that the output device is a heater (paragraph 0035).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the fixture system of Blaser to use the smart thermostat of Von Dehsen in order to more conveniently control environmental settings in the home.
Regarding claim 17, Blaser teaches a first fixture (200, figure 1) comprising:
A first output device (115, 120, 205, figure 1); and

A fixture computing system (CMPA 100, 105, figure 1) comprising a processor and a nontransitory computer memory comprising programming for receiving information from a first sensor and causing the output device to output a first signal(paragraph 0041, the CPU is operating via software which must be stored somewhere in order to operate at all, see also paragraph 0044 wherein the CPU is also capable of voice recognition and personal device recognition in order to initiate programming), wherein the programming comprises instructions for:
Receiving sensor data from the first sensor (paragraph 0025);
Processing the first sensor data (paragraph 0044, the processor must process the voice recognition data in order to recognize the user);
Generating first content based on the processed first sensor data (paragraph 0042); and
Outputting the first content via the first output device (paragraph 0042; ‘which then supplies power and content to the projector’).
Blaser does not specify that the input device is a camera.
Von Dehsen teaches the input device is a camera (paragraph 0036).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the light fixture of Blaser to use cameras such as taught in Von Dehsen in order to improve user recognition in the display system.
Regarding claim 18, Blaser teaches the output device is a projector (115, 205, figure 1).
Allowable Subject Matter
Claims 10, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-16 are allowed.

Regarding claims 11 and 20, prior art does not teach activating the first input device to receive the second signal and activating the first output device to output a third signal, wherein the third signal is based on the second signal from the second output device.
Claims 12-16 contain allowable subject matter at least inasmuch as they depend from claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358.  The examiner can normally be reached on M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	3/10/2021